SUMMARY ORDER

We assume the parties’ familiarity with the underlying facts, the procedural history, and the issues presented for review.
In this ERISA appeal, the parties cross-appeal from two decisions of the district court. Plaintiffs-appellants argue that the district court erred in:
1) concluding that it lacked the authority to provide complete relief for defendants-appellees’ ERISA violations;
2) failing to require prior benefit provisions to be reinstated until proper notice of reductions was provided;
3) failing to require CIGNA to pay comparable benefits to affected participants until proper notice was provided; and
4) ruling that CIGNA did not need to disclose the amendment to the “Rehire Rule.”
Defendants-appellees cross-appeal, arguing that the district court erred by awarding plaintiffs-appellants more pension benefits than they were told they would receive under the pension plan. They also contend that the district court properly denied plaintiffs-appellants’ request for additional annual benefit accruals.
We affirm the judgment of the district court for substantially the reasons stated in Judge Kravitz’s two well-reasoned and scholarly opinions. See Amara v. CIGNA Corp., 559 F.Supp.2d 192 (D.Conn.2008); Amara v. Cigna Corp., 534 F.Supp.2d 288 (D.Conn.2008).
Based on the foregoing reasons, we hereby AFFIRM the judgment of the district court.